UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4198
CALVIN MCCROREY, JR., a/k/a Big C,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                            (CR-98-1186)

                       Submitted: July 24, 2001

                      Decided: September 5, 2001

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

I.S. Leevy Johnson, JOHNSON, TOAL & BATTISTE, P.A., Colum-
bia, South Carolina, for Appellant. Scott N. Schools, United States
Attorney, Marshall Prince, Assistant United States Attorney, Colum-
bia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MCCROREY
                              OPINION

PER CURIAM:

   Calvin McCrorey, Jr., was convicted of conspiracy to possess with
intent to distribute cocaine and cocaine base and sentenced to 240
months imprisonment. For the reasons that follow, we affirm his con-
viction.

   McCrorey alleges that the district court erred by allowing the pros-
ecution to enter into evidence the fact that some of its witnesses were
testifying pursuant to plea agreements. We do not find that the district
court abused its discretion by admitting this evidence. United States
v. Henderson, 717 F.2d 135, 137-38 (4th Cir. 1983). Neither do we
find that the Government improperly vouched for or bolstered the tes-
timony of these witnesses. United States v. Sanchez, 118 F.3d 192,
198 (4th Cir. 1997). Finally, we do not find that the district court
abused its discretion in sustaining the Government’s objection to limit
inquiry into witness Clifford Hoyles’ pending forgery charges. United
States v. Bostain, 59 F.3d 474, 480 (4th Cir. 1995) (stating standard
of review). McCrorey does not contest the validity of his sentence.

   Accordingly, we affirm McCrorey’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED